Citation Nr: 0717527	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  05-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 30 
percent disabling.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected asbestosis. 

4.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD


S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from February 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).  

The veteran presented personal testimony before the 
undersigned Veterans Law Judge (VLJ) at a Travel Board 
hearing which was conducted at the RO in October 2006.  The 
transcript of the hearing is associated with the veteran's 
claims folder.

Procedural history

The sinusitis claim

Service connection was granted for sinusitis in a July 1980 
rating decision.
A 30 percent disability rating was assigned in an August 2003 
rating action.  
The veteran indicated in September 2003 that his appeal as to 
the sinusitis claim had been satisfied.  

In March 2004, the veteran filed for an increased disability 
rating for his service-connected sinusitis.  In a September 
2004 rating decision, the RO proposed that the disability 
rating assigned for sinusitis be reduced from 30 percent 
disabling to noncompensably (zero percent) disabling.  This 
was not done; instead, in a March 2005 rating decision, the 
rating assigned the service-connected sinusitis was continued 
at 30 percent disabling.  

In the meantime, in October 2004 the veteran filed a notice 
of disagreement (NOD) as to the proposed reduction.  The RO 
did not issue a statement of the case (SOC0 as to the issue 
of the veteran's entitlement to an increased disability 
rating for sinusitis.

The asbestosis claim

Service connection was granted for asbestosis in the August 
2003 RO rating decision; a noncompensable disability rating 
was assigned therefor.  In September 2003, the veteran filed 
a notice of disagreement (on a VA Form 9) as to the 
asbestosis issue.  

In the above-referenced September 2004 rating decision, the 
RO continued the rating assigned for the veteran's service-
connected asbestosis at noncompensably disabling.  The 
veteran filed another NOD in October 2004.  The RO issued a 
statement of the case in March 2005, and the veteran filed a 
substantive appeal in May 2005.

The service connection claims

In September 2003, the veteran filed a claim of entitlement 
to service connection for bladder cancer.  During a May 2004 
local hearing, he claimed service connection for tinnitus.  
The September 2004 RO rating decision denied both claims, and 
the veteran filed a NOD as to these issues in October 2004.  
The RO issued a SOC in March 2005, and the veteran perfected 
an appeal with the timely submission of a substantive appeal 
(VA Form 9) in May 2005.

  
Remanded issues

The issues of entitlement to an increased rating for service-
connected sinusitis; entitlement to a compensable disability 
rating for service-connected asbestosis; and entitlement to 
secondary service connection for tinnitus and bladder cancer 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issue not on appeal

One of the issues which has been adjudicated by the RO is the 
issue of the veteran's entitlement to service connection for 
migraine headaches.  The veteran has testified, however, that 
he does not separately seek service connection for migraine 
headaches, but instead has argued his headaches are part and 
parcel of his service-connected sinusitis disability.  See 
the October 2006 hearing transcript, page 3.  
Indeed, the veteran testified that he has never been 
diagnosed with migraine headaches.  See the October 2006 
hearing transcript, page 20.  This appears to be congruent 
with the medical evidence of record.

The Board additionally observes that headaches associated 
with sinusitis are rated under the general rating formula for 
sinusitis, encompassing Diagnostic Codes 6510 through 6514.  
To the extent that the veteran is seeking entitlement to a 
separate rating for headaches associated with sinusitis, that 
matter is considered as part of the increased rating claim.  
See 38 C.F.R. § 4.25 (2005); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). 

The Board therefore considers the issue of entitlement to 
service connection for migraine headaches to have been 
withdrawn by the veteran.  See 38 C.F.R. § 20.204 (2006).     




REMAND

For reasons expressed below, the board finds that this case 
must be remanded for additional evidentiary and procedural 
development.


1.  Entitlement to an increased disability rating for 
service-connected sinusitis, currently evaluated as 30 
percent disabling.

The procedural history of this issue has been set out in the 
Introduction above.  
In essence, the veteran filed a claim for an increased rating 
in March 2004; the RO proposed to reduce the rating to 
noncompensably disabling in September 2004; the veteran filed 
a NOD in October 2004; and then the RO did not reduce the 
rating as proposed but instead kept the rating at 30 percent 
in the March 2005 rating decision.

During the October 2006 hearing, the veteran's representative 
indicated that the veteran had filed a NOD as to the 
increased rating issue and that the RO "failed to carry that 
sinusitis issue forward."  See the October 19, 2006 hearing 
transcript, page 3.  The undersigned VLJ suggested that "we 
might have what we call a Manlincon remand here . . . ."  
Id.  Further colloquy ensued:

CHAIRMAN:  So, we might have a Manlincon problem; sometimes I 
can squeeze out an issue on appeal even if the RO has not 
done things all the way, but I'm reluctant to do that, Matt, 
as you well know, because the Court . . . .

MR. CARPENTER:  Procedural, yeah.

CHAIRMAN:  . . . the Court is very concerned about due 
process, as are we all.  

Hearing transcript, page 4.

It appears that the veteran should have filed another NOD 
after the March 2005 rating action.  Arguably, he did, in the 
form of the May 2005 VA Form 9.  In any event, the Board 
believes that the doctrine of equitable tolling applies.  

In Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir 1998), the 
United States Court of Appeals for the Federal Circuit held 
that equitable tolling was appropriate when a veteran was 
misled or induced by VA into allowing a filing deadline to 
pass.  To the extent that the veteran should have, but did 
not, file another NOD after the issuance of the March 2005 
rating decision which denied his increased rating claim, this 
appears to have been due to his reliance on the filing of a 
NOD as to the September 2004 proposed reduction, which never 
took place. 

Under these circumstances, as was alluded to in the colloquy 
reported above, the Board believes that the case of Manlincon 
v. West, 12 Vet. App. 238 (1999) [holding that where a notice 
of disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued] 
applies.

The Board intimates no conclusion, legal or factual, as to 
any matter arising out of the sinusitis claim.  

2.  Entitlement to service connection for tinnitus. 

The RO adjudicated the tinnitus claim on both a direct and 
secondary basis in the September 2004 rating action and in 
the March 2005 SOC.  However, the veteran and his 
representative  subsequently indicated that the claim of 
entitlement to service connection for tinnitus is being 
sought on a direct basis only.  See the October 2006 hearing 
transcript, page 6.

The veteran has in essence indicated that he has had tinnitus 
continually since service.  However, there is of record no 
specific diagnosis of tinnitus.  Rather, certain medical 
evidence indicates that "ringing in the ears" has been 
described as being associated with the service-connected 
sinusitis.  To the extent that such is the case, this symptom 
may either be rated as part of the sinusitis or may be 
separately rated.  See 38 C.F.R. § 4.25 (2006); see also 
Esteban, supra.

In any event, it is currently unclear whether the veteran in 
fact has tinnitus or whether he has "ringing in the ears" 
as a symptom associated with his service-connected sinusitis.  
This matter must be resolved via competent medical evidence.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected asbestosis.

With respect to this claim, the Board agrees with the 
veteran's representative that the medical record is unclear, 
as proper pulmonary function testing has not been performed.  
Specifically, the Diffusion Capacity of the Lung for Carbon 
Monoxide by the single Breath Method [DLCO (SB)]has not been 
performed in the instant case.  See the October 2006 hearing 
transcript, pages 21-22.  

A new VA examination with proper DLCO measurements is 
required to properly adjudicate this claim.  See e.g. Massey 
v. Brown, 7 Vet. App. 204 (1994) [holding that VA medical 
examination reports must provide sufficient reference to the 
pertinent schedular criteria].

4.  Entitlement to service connection for bladder cancer.

With respect to the claim for service connection for bladder 
cancer, the veteran alleges his current bladder cancer is a 
result of exposure to diesel and jet fuels in service.  See 
the October 2006 hearing transcript, page 9.  This claim 
presents a medical question which cannot be addressed by the 
Board, namely the relationship, if any, between the veteran's 
claimed in-service chemical exposure and his current bladder 
cancer.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].   

The Board believes that this matter should be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2006) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, these claims are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should arrange for a VA 
examination of the veteran to 
determine the current nature and 
severity of the veteran's service-
connected asbestosis.  All indicated 
tests and studies should be 
performed, to include pulmonary 
function testing with both Forced 
Vital Capacity (FEV-1/FEVC) and DLCO 
measurements.  A report of the 
examination should be associated with 
the veteran's VA claims folder.

2.  VBA should arrange for a physician 
with appropriate expertise to review 
the veteran's VA claims folder.  The 
reviewing physician should provide an 
opinion, with supporting rationale, as 
to whether it is as likely as not that 
the veteran's currently diagnosed 
bladder cancer is related to his 
military service.  The reviewer should 
specifically consider whether any 
current bladder cancer is as likely as 
not a result of claimed exposure (to 
include diesel fuel and jet fuel) 
during service from February 1969 to 
January 1971.  If the reviewing 
physician determines that physical 
examination and/or diagnostic testing 
of the veteran are necessary, such 
should be scheduled.  A report should 
be prepared and associated with the 
veteran's VA claims folder.

3.  VBA should arrange for a review 
of the veteran's claims folder by an 
appropriately qualified medical 
professional.  The reviewer should 
opine whether the "ringing in the 
ears" which has been reported by the 
veteran is a symptom of his service-
connected sinusitis, or is tinnitus 
which is related to his military 
service.  If there is another 
explanation for the veteran's 
complaints, this should be addressed 
in the reviewer's report.  If 
physical examination of the veteran 
is deemed to be necessary by the 
reviewer, this should be 
accomplished.  A report should be 
prepared and associated with the 
veteran's VA claims folder.

4.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims of 
entitlement to increased disability 
ratings for sinusitis and asbestosis 
and entitlement to service connection 
for bladder cancer and tinnitus.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided 
with a statement of the case as to 
the sinusitis claim and a 
supplemental statement of the case 
with respect to the other three 
issues on appeal.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



